           Case 1:20-cv-03208-JMF Document 37 Filed 06/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 IN RE COLUMBIA UNIVERSITY TUITION REFUND :
 ACTION                                                                 :
                                                                        :    20-CV-3208 (JMF)
                                                                        :
                                                                        :          ORDER
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On June 22, 2020, Defendant filed a motion to dismiss the complaint under Rule 12(b) of
the Federal Rules of Civil Procedure. ECF No. 35. Under Rule 15(a)(1)(B), a plaintiff has
twenty-one (21) days after the service of a motion under Rule 12(b) to amend the complaint once
as a matter of course. In addition, the Court approved a modified briefing schedule for
Defendant’s motion to dismiss. ECF No. 24, at 2.

       Accordingly, it is hereby ORDERED that Plaintiffs shall file any amended complaint by
July 22, 2020. Plaintiffs will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiffs do amend, by three (3) weeks after the amended complaint is filed, Defendant
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that it
relies on the previously filed motion to dismiss. If Defendant files an answer or a new motion to
dismiss, the Court will deny the previously filed motion to dismiss as moot. If Defendant files a
new motion to dismiss, any opposition shall be filed within fourteen days, and any reply shall be
filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiffs shall file any opposition to the motion to
dismiss by July 22, 2020. Defendant’s reply, if any, shall be filed by August 6, 2020.

        Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for July 23, 2020, is adjourned sine die.

        SO ORDERED.

Dated: June 23, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
